Exhibit 10.1

SUBLEASE AGREEMENT

16803 Dallas Parkway

 

This Sublease Agreement (the “Sublease”), executed on the 7th day of August,
2018 (the “Execution Date”), and dated effective as of the 14th day of June,
2018 (the “Effective Date”), is made and entered into by Longfellow Energy, LP,
a Texas limited partnership (“Landlord”) and TransAtlantic Petroleum (USA)
Corp., previously a Colorado company, now a Delaware company (“Tenant”).  For
purposes of this Sublease, the Landlord and Tenant may also be referred to as
“Party” or “Parties.”

 

WHEREAS, Landlord and Tenant entered into that certain Office Lease, dated
August 22, 2011 (“2011 Lease”) which termed on its own accord on August 22,
2016;

 

WHEREAS, Landlord and Tenant entered into that certain Office Lease, dated April
5, 2013 (“2013 Lease”), and amended and restated the 2013 Lease (“Amended and
Restated Lease”) effective January 1, 2017;

 

WHEREAS, the term of the Amended and Restated Lease was set to expire on
December 31, 2021;

 

WHEREAS, effective June 14, 2018, Landlord sold the Premises and the Amended and
Restated Lease automatically terminated as of that date;

 

WHEREAS, effective June 14, 2018, Landlord entered into an Office Lease
Agreement (the “Primary Lease”) with Make-A-Wish Foundation of North Texas, a
Texas non-profit corporation (“MAW”) that is the new owner of the Premises;

 

WHEREAS, pursuant to the terms of the Primary Lease, Landlord is authorized to
enter into this Sublease with Tenant; and

 

WHEREAS, Landlord and Tenant desire to terminate the Amended and Restated Lease
and enter into this Sublease on substantially similar terms and conditions as
the Amended and Restated Lease.

 

THERFORE, for valuable consideration, the receipt and sufficiency of which is
acknowledged, Landlord and Tenant agree to the following terms and conditions
herein:  

 

1.TERMINATION.  Landlord and Tenant hereby agree to terminate the Amended and
Restated Lease, effective June 14, 2018.

 

2.PREMISES.  Landlord does hereby sublease to Tenant, and Tenant hereby
subleases from Landlord, that certain commercial office space containing
approximately 10,000 square feet of leasable floor area, located on the second
floor of the building located on certain real property known as 16803 Dallas
Parkway, Addison, Texas (the “Premises”).  The location and dimensions of the
Premises are more particularly described on Exhibit “A,” which is attached
hereto and made a part

 

--------------------------------------------------------------------------------

 

hereof.  The Premises is located in the Triangle Pacific Survey, Block 1, Lot 1,
ACS 3.870, City of Addison, County of Dallas, State of Texas.

 

3.USE.  Tenant shall use the Premises for general office purposes and shall not
use or permit the Premises to be used for any other purpose without the prior
written consent of Landlord and MAW.  

 

4.RENT.  Beginning on the Effective Date, and except as provided for below,
Tenant agrees to pay the following to Landlord as monthly Rent, without notice
or demand:

 

 

a.

Year 1: Beginning on June 14, 2018 and ending on June 13, 2019, the sum of
Eighteen Thousand Three Hundred Thirty-Three and 33/100 Dollars ($18,333.33) per
month.  

 

b.

Year 2: Beginning on June 14, 2019 and ending on June 13, 2020, the sum of
Eighteen Thousand, Seven Hundred Fifty and No/100 Dollars ($18,750.00) per
month.  

 

For purposes of this Sublease, the term “Rent” shall mean the monthly amount due
in the applicable Sublease year described in Section 4 above.  Rent shall be due
and payable, in advance, on or before the first day of each calendar month
during the Term, beginning on June 14, 2018.  Tenant may prorate any partial
month payments.  

 

5.AS-IS.  Landlord delivers to Tenant the Premises AS-IS.

 

6.TERM.  The Sublease term shall commence on the Effective Date and shall end on
the last day of the Twenty-Fourth (24th) month thereafter (“Term”).

 

7.SECURITY DEPOSIT.  Tenant is not required to deliver a security deposit.

 

8.UTILITIES.  Landlord shall provide all utilities, including but not limited to
gas, water, wastewater, electricity, trash, telephone, cable and internet, to
Tenant on a monthly basis. Landlord shall bill Tenant on a monthly basis for all
utilities according to actual, direct expenses, and Tenant shall pay such bill
within thirty (30) days of receipt.  

 

9.USES PROHIBITED.  Tenant shall not do or permit anything to be done in or
about the Premises, nor bring or keep anything therein which is not within the
permitted use of the Premises (pursuant to the terms of the Primary Lease, law
or otherwise), which will in any way increase the existing rate of or affect any
fire or other insurance upon the Premises or any of its contents, or cause a
cancellation of any insurance policy covering the Premises or any part thereof
or any of its contents.  Tenant shall not allow the Premises to be used for any
improper, immoral, unlawful or objectionable purpose; nor shall Tenant cause,
maintain or permit any nuisance in, or about the Premises.  Tenant shall not
commit or allow to be committed any waste in or upon the Premises.  

 

10.COMPLIANCE WITH LAW.  Tenant shall not use the Premises, or permit anything
to be done in or about the Premises, which will in any way conflict with the
Primary Lease, any law, statute, ordinance or governmental rule or regulation
now in force or which may hereafter be enacted or

 

Sublease Agreement (LFE - TAT) – 16803 Dallas Parkway – Page 2

--------------------------------------------------------------------------------

 

promulgated.  Tenant shall, at its sole cost and expense, promptly comply with
all laws, statutes, ordinances and governmental rules, regulations or
requirements now in force or which may hereafter be in force and with the
requirements of any board of fire underwriters or other similar bodies now or
hereafter constituted relating to or affecting the condition, use or occupancy
of the Premises, excluding structural changes not related to or affected by
Tenant's improvements or acts.  To the extent applicable, Landlord shall, at its
sole cost and expense, promptly comply with all laws, statutes, ordinances and
governmental rules, regulations or requirements now in force or which may
hereafter be in force and with the requirements of any board of fire
underwriters or other similar bodies now or hereafter constituted relating to or
affecting the condition, use or occupancy of the Premises.  

 

11.IMPROVEMENTS, ALTERATIONS AND OR ADDITIONS.  Tenant shall not make or allow
to be made any improvements, alterations or additions to or of the Premises or
any part thereof without first obtaining the written consent of Landlord and
MAW.  In the event Landlord and MAW consent to the making of any improvements,
alterations or additions to the Premises by Tenant, the same shall be made by
Tenant at Tenant's sole cost and expense and those items shall at once become a
part of the realty and belong to MAW and shall be surrendered with the Premises
upon the expiration or sooner termination of the Term hereof.  

 

12.REPAIRS.

 

12A.By execution of this Sublease, Tenant shall be deemed to have accepted the
Premises as being in good working order.  Tenant shall, upon the expiration or
sooner termination of this Sublease, surrender the Premises to the Landlord and
MAW in good condition, ordinary wear and tear and damage from causes beyond the
reasonable control of Tenant excepted.  

 

12B.Notwithstanding the provisions of Section 12A. above, all repairs shall be
made in accordance with the Primary Lease.

 

13.LIENS.  Tenant shall keep the Premises and the property in which the Premises
are situated free from any liens arising out of any work performed, materials
furnished, or obligations incurred by or on behalf of Tenant.  

 

14.ASSIGNMENT AND SUBLETTING.  Tenant shall not voluntarily, or by operation of
law, assign, transfer, mortgage, pledge, hypothecate or encumber this Sublease
or any interest therein, and shall not sublet the Premises or any part thereof,
or any right or privilege appurtenant thereto, or allow any other person (the
employees, agents, servants and invitees of Tenant excepted) to occupy or use
the Premises, or any portion thereof, all without first obtaining the written
consent of Landlord, which consent shall not be unreasonably withheld or
delayed.  Consent to one assignment, subletting, occupation or use by any other
person shall not be deemed to be consent to any subsequent assignment,
subletting, occupation or use by another person.  Any assignment or subletting
without consent shall be void, and shall, at the option of the Landlord,
constitute a default under the terms of this Sublease. In the event that
Landlord shall consent to a sublease or assignment hereunder, Tenant shall pay
Landlord reasonable fees incurred in connection with the processing of documents
necessary to giving of such consent.

 

Sublease Agreement (LFE - TAT) – 16803 Dallas Parkway – Page 3

--------------------------------------------------------------------------------

 

15.INDEMNIFICATION.

 

15A.  TENANT SHALL FOREVER DEFEND, INDEMNIFY AND HOLD HARMLESS LANDLORD, ANY AND
ALL PERSONS OWNED OR CONTROLLED BY OR AFFILIATED WITH LANDLORD AND THEIR
RESPECTIVE MEMBERS, MANAGERS, PARTNERS, EQUITY HOLDERS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, MORTGAGEES, INSURERS, SUCCESORS AND ASSIGNS (EACH, AN
“INDEMNIFIED PERSON”) FROM AND AGAINST ANY AND ALL LIABILITIES (INCLUDING STRICT
LIABILITY), ACTIONS, DEMANDS, PENALTIES, LOSSES, COSTS OR EXPENSES (INCLUDING,
WITHOUT LIMITATION, CONSULTANT FEES, EXPERT WITNESS FEES, ACCOUNTING FEES,
ATTORNEYS’ FEES, EXPENSES AND REMEDIAL COSTS), LAWSUITS, COSTS OF ANY SETTLEMENT
OR JUDGMENT, AND DAMAGES OF ANY AND EVERY KIND WHATSOEVER WHICH MAY NOW OR IN
THE FUTURE (WHETHER BEFORE OR AFTER THE EXPIRATION AND TERMINATION OF THIS
SUBLEASE), INCLUDING, WITHOUT LIMITATION, THE DEFAULT DAMAGES AND/OR LOSSES OF
RENTS (COLLECTIVELY, THE “LOSSES”), PAID, INCURRED OR SUFFERED BY OR ASSERTED
AGAINST THE INDEMNIFIED PARTIES OR ANY ONE OF THEM BY ANY GOVERNMENTAL AUTHORITY
OR OTHER PERSON TO THE EXTENT RESULTING FROM, ATTRIBUTABLE TO OR OTHERWISE
ARISING PURSUANT TO:  (A) ANY CONTAMINATION CAUSED OR SUFFERED BY THE TENANT;
(B) ANY BREACH OR VIOLATION OF THIS SUBLEASE BY TENANT; (C) ANY BREACH OR
VIOLATION OF ANY APPLICABLE LAWS BY THE TENANT; (D) THE USE OR MISUSE OF THE
PREMISES BY THE TENANT; (E) ANY EVENT OR OCCURRENCE AT OR ON THE PREMISES DURING
THE TERM OF THIS SUBLEASE OR THEREAFTER WHILE IN THE POSSESSION OF TENANT,
WHATEVER THE CAUSE; (F) ANY CHANGE IN THE CONDITION OF THE PREMISES, EXCEPT FOR
CHANGES EXPRESSLY PERMITTED UNDER THIS SUBLEASE; (G) ANY CLAIM, DEMAND,
PROCEEDING, ACTION, INVESTIGATION OR LAWSUIT (EACH A “PROCEEDING”) BROUGHT,
PROSECUTED OR INSTITUTED TO FORECLOSE UPON ANY LIEN FOR LABOR OR MATERIALS
FURNISHED TO OR AT THE REQUEST OF TENANT, AND/OR ANY BANKRUPTCY, INSOLVENCY, OR
CREDITORS RIGHTS PROCEEDING INVOLVING TENANT; (H) ANY PROCEEDING AGAINST ANY
TENANT OR BY REASON OF ANY ACTS OR OMISSIONS OF ANY TENANT IN WHICH LANDLORD IS
NAMED OR MADE A PARTY TO SUCH PROCEEDING (INCLUDING, WITHOUT LIMITATION, A CLAIM
BY ANY TENANT FOR CONTRIBUTION BY LANDLORD); AND/OR (I) ANY BREACH OR VIOLATION
OF THE PRIMARY LEASE BY TENANT.  NOTWITHSTANDING THE FOREGOING, TENANT SHALL
HAVE NO LIABILITY UNDER THIS SECTION 15A FOR LOSSES SOLELY ATTRIBUTABLE TO THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR IN THE CASE OF ACTIVITIES
UNDERTAKEN UNDER THE EXPRESS AUTHORITY OF LANDLORD FOR THE PERFORMANCE OF
LANDLORD’S CONSTRUCTION, REPAIR, MAINTENANCE AND/OR REPLACEMENT OBLIGATIONS
HEREUNDER, LANDLORD’S CONTRACTORS.

 

Sublease Agreement (LFE - TAT) – 16803 Dallas Parkway – Page 4

--------------------------------------------------------------------------------

 

 

15B.  TENANT SHALL REIMBURSE LANDLORD, UPON DEMAND, FOR ALL LOSSES INCURRED,
PAID OR PAYABLE BY LANDLORD, WHETHER OR NOT A PROCEEDING IS COMMENCED OR
JUDGMENT ENTERED.  IN ADDITION, IF ANY ACTION FOR BREACH OF OR TO ENFORCE THE
PROVISIONS OF THIS SUBLEASE IS COMMENCED, LANDLORD SHALL BE ENTITLED TO RECEIVE
FROM TENANT ALL AMOUNTS INCURRED BY LANDLORD FOR ITS ACTUAL ATTORNEYS’ FEES AND
COSTS.

 

15C.  LANDLORD SHALL INDEMNIFY, DEFEND AND HOLD TENANT HARMLESS FROM ANY LOSSES
SUFFERED OR INCURRED BY TENANT THAT IS DIRECTLY AND PROXIMATELY CAUSED BY THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR (IN THE CASE OF ACTIVITIES
UNDERTAKEN UNDER THE EXPRESS AUTHORITY OF LANDLORD FOR THE PERFORMANCE OF
LANDLORD’S CONSTRUCTION, REPAIR, MAINTENANCE AND/OR REPLACEMENT OBLIGATIONS
HEREUNDER,  LANDLORD’S CONTRACTORS); PROVIDED, UNDER NO CIRCUMSTANCES WILL
LANDLORD BE LIABILE TO TENANT FOR ANY CONSEQUENTIAL, PUNITIVE OR INDIRECT
DAMAGES, INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS, LOSS OF ENTERPRISE
VALUE, OR LOSS OF GOODWILL.  

 

15D.  This Section 15 shall survive the expiration or termination of the
Sublease.

 

16.SUBROGATION.  As long as their respective insurers so permit, Landlord and
Tenant hereby mutually waive their respective rights of recovery against each
other and MAW for any loss insured by fire, extended coverage and other property
insurance policies existing for the benefit of the respective Parties.  Each
Party shall apply to their insurers to obtain said waivers.  Each Party shall
obtain any special endorsements, if required by their insurer to evidence
compliance with the aforementioned waiver.

 

17.LIABILITY INSURANCE.  Tenant shall, at Tenant’s expense, obtain and keep in
force during the Term of this Sublease a policy of comprehensive public
liability insurance insuring MAW, Landlord and Tenant against any liability
arising out of the ownership, use, occupancy or maintenance of the Premises and
all areas appurtenant thereto.  Such insurance shall be in the amount of not
less than $500,000.00 for injury or death of one person in any one accident or
occurrence and in the amount of not less than $1,000,000.00 for injury or death
of more than one person in any one accident or occurrence.  Such insurance shall
further insure MAW, Landlord and Tenant against liability for property damage of
at least $500,000.00.  Tenant may provide this insurance under a blanket policy,
provided that said insurance shall have a Landlord's protective liability
endorsement attached thereto.  If Tenant shall fail to procure and maintain said
insurance, Landlord may, but shall not be required to, procure and maintain
same, but at the expense of Tenant and the cost of which insurance shall be
reimbursed or paid to Landlord by Tenant upon Landlord’s demand for the
same.  Insurance required hereunder shall be in companies rated A: XII or better
in “Best's Key Rating Guide.”  Tenant shall deliver to Landlord, prior to right
of entry, copies of policies of liability insurance required herein or

 

Sublease Agreement (LFE - TAT) – 16803 Dallas Parkway – Page 5

--------------------------------------------------------------------------------

 

certificates evidencing the existence and amounts of such insurance with loss
payable clauses satisfactory to Landlord.  No policy shall be cancelable or
subject to reduction of coverage.  All such policies shall be written as primary
policies not contributing with and not in excess of coverage which Landlord may
carry.

 

18.PERSONAL PROPERTY TAXES.  Tenant shall pay, or cause to be paid, before
delinquency, any and all taxes levied or assessed and which become payable
during the Term hereof upon all Tenant’s improvements, alterations, additions,
equipment, furniture, fixtures, and any other personal property located in the
Premises.  

 

19.HOLDING OVER.  If Tenant remains in possession of the Premises or any part
thereof after the expiration of the Term hereof without the express written
consent of Landlord, such occupancy shall be deemed to be a tenancy from month
to month at a monthly rental in the amount of 150% of the last monthly Rent,
plus all other charges payable hereunder, and upon all the terms hereof
applicable to a month to month tenancy.

 

20.ENTRY BY LANDLORD.  Landlord reserves, and shall at all times have, the right
to enter the Premises at reasonable times and upon reasonable notice to inspect
the same and/or to repair the Premises and any portion of the Premises that
Landlord may deem necessary, without abatement of Rent.  For each of the
aforesaid purposes, Landlord shall at all times have and retain a key with which
to unlock all of the doors in, upon and about the Premises, excluding Tenant’s
vaults, safes and files, and Landlord shall have the right to use any and all
means which Landlord may deem proper to open said doors in an emergency, in
order to obtain entry to the Premises without liability to Landlord, except for
gross negligence or willful misconduct of Landlord or its agents.

 

21.TENANT’S DEFAULT.  The occurrence of any one or more of the following events
shall constitute a default and breach of this Sublease by Tenant:

 

21A.Notwithstanding any payment of current Rent, Tenant shall not desert,
abandon or vacate the Premises or a substantial portion thereof, nor shall
Tenant fail to operate its business in the Premises for more than thirty (30)
days for any reason other than the destruction or condemnation of the Premises.

 

21B.The failure by Tenant to make any payment of Rent or any other mutually
agreed upon payment required to be made by Tenant hereunder, as and when due,
where such failure shall continue for a period of seven (7) business days after
written notice thereof by Landlord to Tenant.

 

21C.The failure by Tenant to observe or perform any of the covenants, conditions
or provisions of the Primary Lease or this Sublease to be observed or performed
by the Tenant, other than described in Section 21B, above, if such failure shall
continue for a period of thirty (30) days after written notice thereof by
Landlord to Tenant; provided, however, that if the nature of Tenant's default is
such that more than thirty (30) days are reasonably required for its cure, then
Tenant shall not be deemed to be in default if Tenant commences such cure within
said thirty (30) day period and thereafter diligently prosecutes such cure to
completion.

 

Sublease Agreement (LFE - TAT) – 16803 Dallas Parkway – Page 6

--------------------------------------------------------------------------------

 

 

21D.The making by Tenant of any general assignment or general arrangement for
the benefit of creditors; or the filing by or against Tenant of a petition to
have Tenant adjudged bankrupt, or a petition or reorganization or arrangement
under any law relating to bankruptcy (unless, in the case of a petition filed
against Tenant, the same is dismissed within sixty (60) days); or the
appointment of a trustee or a receiver to take possession of substantially all
of Tenant's assets located at the Premises or of Tenant’s interest in this
Sublease, where possession is not restored to Tenant within thirty (30) days; or
the attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this
Sublease, where such seizure is not discharged within thirty (30) days.

 

22.REMEDIES IN DEFAULT.  

 

22A. Termination of the Sublease.   Upon the occurrence of a default by Tenant
hereunder, Landlord may, upon any applicable notice and opportunity to cure,
terminate this Sublease by giving written notice thereof to Tenant, and, without
further notice and without liability, repossess the Premises. Landlord shall be
entitled to recover all direct and actual but not consequential or punitive loss
and damage Landlord may suffer by reason of such termination, whether through
inability to relet the Premises on reasonable terms or otherwise.

 

22B.  Repossession and Re-Entry.  Upon the occurrence of a default by Tenant
hereunder, Landlord may, upon any applicable notice and opportunity to cure,
immediately terminate Tenant’s right of possession of the Premises (whereupon
all obligations and liability of Landlord hereunder shall terminate), but not
terminate this Sublease, and, without notice, demand or liability, enter upon
the Premises or any part thereof, take absolute possession of the same, expel or
remove Tenant and any other person or entity who may be occupying the Premises
and change the locks.  If Landlord terminates Tenant’s possession of the
Premises under this Section 22B, (i) Landlord shall have no obligation
whatsoever to tender to Tenant a key for new locks installed in the Premises;
and (ii) Tenant shall have no further right to possession of the
Premises.  Landlord may, at its sole option, relet the Premises or any part
thereof on such terms and conditions as are reasonable for the geographic area
in which the Premises is located.  If Landlord elects to relet the Premises,
rent received by Landlord from such reletting shall be applied first to the
payment of any indebtedness other than Rent and additional charges due hereunder
from Tenant to Landlord (in such order as Landlord shall designate); second, to
the payment of any cost of such reletting, including, without limitation,
advertising costs, brokerage fees and leasing commissions; and third, to the
payment of Rent due and unpaid hereunder (in such order as Landlord shall
designate), and Tenant shall satisfy and pay to Landlord any deficiency upon
demand therefor from time to time.  Except as otherwise provided herein,
Landlord shall not be responsible or liable for any failure to relet the
Premises or any part thereof or for any failure to collect any rent due upon any
such reletting.  No such re-entry or taking of possession of the Premises by
Landlord shall be construed as an election on Landlord’s part to terminate this
Sublease unless a written notice of such termination is given to Tenant pursuant
to Section 22A above. In the event of the reletting by Landlord of the Premises
to a person expressly assuming Tenant’s obligations under this Sublease, Tenant
shall thereby be released from any further obligations hereunder, and Landlord
agrees to look solely to such successor in interest of the Tenant for

 

Sublease Agreement (LFE - TAT) – 16803 Dallas Parkway – Page 7

--------------------------------------------------------------------------------

 

performance of such obligations.  Upon such reletting, Tenant shall be relieved
of all liability under any and all of its covenants and obligations contained in
or derived from this Sublease arising out of any act, occurrence or omission
occurring after the reletting.  

 

22C.  Cure of Default.  Upon the occurrence of a default hereunder by Tenant,
Landlord may, upon any applicable notice and opportunity to cure, enter upon the
Premises and do whatever Tenant is obligated to do under the terms of this
Sublease, and Tenant agrees to reimburse Landlord on demand for any direct and
actual expenses which Landlord may incur in effecting compliance with Tenant's
obligations under this Sublease, and Tenant further agrees that Landlord shall
not be liable for any damages resulting to Tenant from such action, except for
such damages caused by the gross negligence or willful misconduct of Landlord or
its agents.

 

22D.  Cumulative Remedies.  No right or remedy herein conferred upon or reserved
to Landlord is intended to be exclusive of any other right or remedy set forth
herein or otherwise available to Landlord at law or in equity, and each and
every right and remedy shall be cumulative and in addition to any other right or
remedy given hereunder or now or hereafter existing at law or in equity or by
statute.  

 

In any of the above situations, Landlord shall have the duty to take reasonable
action to mitigate Tenant’s damages.

 

23.DEFAULT BY LANDLORD.  Landlord shall not be in default unless Landlord fails
to perform obligations required of Landlord within a reasonable time, but in no
event later than thirty (30) days after written notice by Tenant to Landlord,
specifying wherein Landlord has failed to perform such obligation; provided,
however, that if the nature of Landlord's obligation is such that more than
thirty (30) days are required for performance, then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion. Any failure by Landlord
to so timely commence the cure will result in a default hereunder.

  

24.EMINENT DOMAIN.  If more than twenty-five percent (25%) of the Premises shall
be taken or appropriated by any public or quasi-public authority under the power
of eminent domain, either Party hereto shall have the right, at its option,
within sixty (60) days after said taking, to terminate this Sublease upon thirty
(30) days written notice.  If either less than or more than twenty-five percent
(25%) of the Premises are taken (and neither Party elects to terminate as herein
provided), the Rent thereafter to be paid shall be equitably reduced.

 

25.PARKING AND COMMON AREAS.  The parking areas attached to the Premises shall
be available on a first-come, first served basis for the non-exclusive use of
Tenant during the Term of this Sublease.

 

26.HOURS OF BUSINESS.  Subject to reasonable periods of closing, not to exceed
ten (10) consecutive days in any one calendar year, Tenant shall continuously
during the Term hereof conduct and carry on Tenant’s business in the Premises
and shall keep the Premises open for business

 

Sublease Agreement (LFE - TAT) – 16803 Dallas Parkway – Page 8

--------------------------------------------------------------------------------

 

and cause Tenant’s business to be conducted therein during the usual business
hours of each and every business day as is customary for businesses of like
character in Addison, Texas; provided, however, that this provision shall not
apply if the Premises should be closed and the business of Tenant temporarily
discontinued therein due to strikes, lockouts or similar causes beyond the
reasonable control of Tenant.

 

27.PRIMARY LEASE.

 

27A.  The terms and conditions of the Primary Lease are incorporated into this
Sublease by reference for all purposes.  Tenant, by Tenant’s execution of this
Sublease, acknowledges that Tenant has furnished Subtenant with a copy of the
Primary Lease, and Subtenant has examined its contents and is familiar with its
terms.  Except as otherwise expressly provided in this Sublease, Tenant agrees
to comply in all respects with the terms and conditions of the Primary Lease
insofar as the same are applicable to the Subleased Premises.  In the event of a
conflict between the terms of this Sublease and the Primary Lease, the Primary
Lease shall control.

 

27B.  As between Landlord and Tenant, Longfellow Energy, LP shall be entitled to
all rights and remedies reserved by and granted to MAW in the Primary Lease, as
if Longfellow Energy, LP was the “Landlord” under the Primary Lease and
TransAtlantic Petroleum (USA) Corp. was the “Tenant” under the Primary
Lease.  Such rights and remedies are incorporated into this Sublease by
reference for all purposes.

 

27C.This Sublease is subject and subordinate to all of the terms, covenants and
conditions of the Primary Lease and to all of the rights of Landlord under the
Primary Lease.  

 

28.GENERAL PROVISIONS.

 

(a)Waiver. The waiver by either Party of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such term, covenant or condition
or any subsequent breach of the same or any other term, covenant or condition
herein contained.  The subsequent acceptance of Rent hereunder by Landlord shall
not be deemed to be a waiver of any preceding default by Tenant of any term,
covenant or condition of this Sublease, other than the failure of the Tenant to
pay the particular rental so accepted, regardless of Landlord's knowledge of
such preceding default at the time of the acceptance of such Rent.

 

(b)Marginal Headings.  The marginal headings and section titles of this Sublease
are not a part of the Sublease and shall have no effect upon the construction or
interpretation of any part hereof.

 

(c)Time.  Time is of the essence of this Sublease and each and all of its
provisions in where performance is a factor.

 

 

Sublease Agreement (LFE - TAT) – 16803 Dallas Parkway – Page 9

--------------------------------------------------------------------------------

 

(d)Successors and Assigns.  The covenants and conditions herein contained,
subject to the provisions as to assignment in this Sublease, apply to and bind
the heirs, successors, executors, administrators and assigns of the Parties
hereto.

 

(e)Recordation.  Neither Landlord nor Tenant shall record this Sublease, but a
short form memorandum hereof may be recorded at the request of Landlord.

 

(f)Quiet Possession.  Upon Tenant paying the Rent reserved hereunder and
observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the Term hereof, subject to all the provisions of
this Sublease.

 

(g)Late Charges.  Tenant hereby acknowledges that late payment by Tenant to
Landlord of Rent or other sums due hereunder will cause Landlord to incur costs
not contemplated by this Sublease, the exact amount of which will be difficult
to ascertain.  Such costs include, but are not limited to, processing and
accounting charges, and late charges.  Rent is due on the first of each month
and late after the 10th day of each month. Accordingly, if any installment of
Rent or any sum due from Tenant shall not be received by Landlord in accordance
with these terms, then Tenant shall pay to Landlord a late charge of $25.00 per
day, or an amount equal to the maximum amount permitted by law (whichever is
greater), plus any attorneys’ fees incurred by Landlord by reason of Tenant’s
failure to pay Rent and/or other charges when due hereunder.  The Parties hereby
agree that such late charges represent a fair and reasonable estimate of the
cost that Landlord will incur by reason of the late payment by
Tenant.  Acceptance of such late charges by the Landlord shall in no event
constitute a waiver of Tenant’s default with respect to such overdue amount, nor
prevent Landlord from exercising any of the other rights and remedies granted
hereunder.

 

(h)Prior Agreements.  This Sublease contains all of the agreements of the
Parties hereto with respect to any matter covered or mentioned in this Sublease,
and no prior agreements or understanding pertaining to any such matters shall be
effective for any purpose.  No provision of this Sublease may be amended or
added to except by an agreement in writing signed by the Parties hereto or their
respective successors in interest.  This Sublease shall not be effective or
binding on any Party until fully executed by both Parties hereto.

 

(i)Inability to Perform.  This Sublease and the obligations of the Tenant
hereunder shall not be affected or impaired because the Landlord is unable to
fulfill any of its obligations hereunder or is delayed in doing so, if such
inability or delay is caused by reason of strike, labor troubles, acts of God,
or any other cause beyond the reasonable control of the Landlord.

 

(j)Partial Invalidity.  Any provision of this Sublease which shall prove to be
invalid, void, or illegal shall in no way affect, impair or invalidate any other
provision hereof and such other provision shall remain in full force and effect.

 

(k)Cumulative Remedies.  No remedy or election hereunder shall be deemed
exclusive but shall, whenever possible, be cumulative with all other remedies at
law or in equity.

 

Sublease Agreement (LFE - TAT) – 16803 Dallas Parkway – Page 10

--------------------------------------------------------------------------------

 

 

(l)Choice of Law.  This Sublease shall be governed by the laws of the State of
Texas.

 

(m)Early Termination of Primary Lease.  In the event of termination of the
Primary Lease for any reason, Landlord shall be and is hereby entirely freed and
relieved of all liability under any and all of its covenants and obligations
contained in or derived from this Sublease arising out of any act, occurrence or
omission occurring after the date of termination of the Primary Lease, and the
Sublease shall automatically terminate on the date of termination of the Primary
Lease.  If the Primary Lease terminates for any reason prior to the expiration
or termination of this Sublease, Subtenant waives any and all claims against
Landlord arising or resulting from such termination of the primary lease.

 

(n)Notices.  All notices and demands which may or are to be required or
permitted to be given by either Party on the other hereunder shall be in
writing.  All notices and demands shall be either hand delivered or sent by
United States Mail with return receipt requested, postage prepaid, addressed to
the address herein below, or to such other address as either Party may designate
in writing from time to time. A courtesy copy of all notices shall be sent via
email to the recipient’s email address listed below, or to such other email
address either Party may designate in writing from time to time.  

 

To Landlord at:

 

Longfellow Energy, LP

Attn:  Michael S. Haynes

16803 Dallas Parkway

Addison, Texas 75001

michael.haynes@riatacg.com

 

To Tenant at:

 

TransAtlantic Petroleum (USA) Corp.

Attn:  Chad Burkhardt

16803 Dallas Parkway

Addison, Texas 75001

chad.burkhardt@tapcor.com

With a copy to N. Malone Mitchell, 3rd

at the same address.

 

(o)Authority of Tenant.  The individual executing this Sublease on behalf of
Tenant represents and warrants that he is duly authorized to execute and deliver
this Sublease on behalf of Tenant and that this Sublease is binding upon
Tenant.  

 

(p)Arbitration.  Landlord and Tenant agree that any claim, controversy, or
dispute arising out of or relating to this Sublease shall, except as set forth
herein, be settled by arbitration in Dallas, Texas in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  This
agreement to arbitrate shall survive the termination of this Sublease.  Any
arbitration shall be undertaken pursuant to the Federal Arbitration Act, where
applicable, and the

 

Sublease Agreement (LFE - TAT) – 16803 Dallas Parkway – Page 11

--------------------------------------------------------------------------------

 

decision of the arbitrators shall be final, binding, and enforceable in any
court of competent jurisdiction.  In any dispute in which a Party seeks in
excess of $1,000,000 in damages, three (3) arbitrators shall be
employed.  Otherwise, a single arbitrator shall be employed.  All costs relating
to the arbitration shall be borne equally by the Parties, other than their own
attorney’s fees.  The arbitrators shall not award punitive damages.

 

29.EXCULPATORY LANGUAGE.  If Landlord fails to perform its obligations in
accordance with any of the provisions of this Sublease, Landlord agrees that it
shall, to the extent and under the conditions provided for in this Sublease, be
liable to Tenant on account of any damages caused thereby, but Tenant agrees
that any money judgment resulting from such failure shall be satisfied only out
of Landlord's interest in the building of which the Premises are a part, and no
other real, personal, or other property of Landlord or of the partners
comprising Landlord, or of the officers, shareholders, directors, partners, or
principals of such partners comprising the Landlord, shall be subject to levy,
attachment, or execution, or otherwise sued to satisfy any such judgment.

 

 

 

[The Remainder of this Page is Intentionally Left Blank - Signature Page
Follows]




 

Sublease Agreement (LFE - TAT) – 16803 Dallas Parkway – Page 12

--------------------------------------------------------------------------------

 

 

Signature Page to Sublease Agreement

 

 

 

LANDLORD:

 

Longfellow Energy, LP

 

 

 

 

By:  /s/ Todd Dutton

Todd Dutton, President

 

 

 

TENANT:

 

TransAtlantic Petroleum (USA) Corp.

 

 

 

 

By: /s/ Chad Burkhardt

Chad Burkhardt, Vice President

General Counsel, Corporate Secretary

 

Sublease Agreement (LFE - TAT) – 16803 Dallas Parkway – Page 13